Exhibit 10.3

AMENDMENT NO. 1 TO
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
MICHAEL MARCKX

This Amendment No. 1 to the Amended and Restated Change in Control Agreement
(this "Amendment Agreement") is by and between SPY Inc., a Delaware corporation
(the "Company"), and Michael Marckx (the "Executive"). Each party is sometimes
individually referred to in this Amendment as a "Party" and collectively as the
"Parties." This Amendment Agreement is effective on October 16, 2012,

RECITALS:

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Change in Control Agreement dated as of October 27, 2011 and effective
as of December 15, 2011 (the "Change in Control Agreement").

WHEREAS, the Parties now desire to amend the Change in Control Agreement as set
forth in this Amendment Agreement in accordance with Section 8 of the Change in
Control Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment Agreement and intending to be legally bound, the Parties
agree as follows:

Capitalized terms not otherwise defined in this Amendment Agreement shall have
the respective meanings ascribed to them in the Change in Control Agreement.

Section 1(f) of the Change in Control Agreement is hereby amended and restated
in its entirety as follows:

"Disqualified Party" shall mean any of the current members of the Board, or
their affiliates, including, but not limited to, (1) Costa Brava Partnership
III, L.P., Roark, Rearden & Hamot, LLP, Seth W. Hamot, an individual; (2)
Harlingwood (Alpha) LLC, Fir Geenen, an individual; and (3) The Integrity Brands
Fund, LLP, John Pound, an individual, and any affiliates of the foregoing
entities and individuals.

Section 1(i) of the Change in Control Agreement is hereby amended and restated
in its entirety as follows:

(i) "Good Reason" means that one or more of the following have occurred without
the Executive's written consent:

(1) Executive has experienced a material diminution in Base Pay after the
Company's public announcement of a Change in Control;

(2) Executive has experienced a material diminution in his authority, duties or
responsibilities as in effect immediately prior to the Company's public
announcement of a Change in Control;

(3) Executive has been notified that he will experience a material change in the
geographic location at which he must perform his services to the Company after a
Change in Control; or

(4) The Company has materially breached this Agreement provided that the
effective date of any such material breach cannot occur until on or after a
Change in Control.

For purposes of this Agreement, Executive may resign his employment from the
Company for "Good Reason" within sixty (60) days after the date that any one of
the events shown above in (1) through (4) has first occurred without Executive's
written consent within twelve (12) months following the Change in Control.
Executive's resignation for Good Reason will only be effective if the Company
has not cured or remedied the Good Reason event within thirty (30) days after
its receipt of the written notice. Such written notice must be provided to the
Company within the earlier of (i) thirty (30) days of the initial existence of
the purported Good Reason event, or (ii) fifteen (15) days following the first
anniversary of the Change in Control, and shall describe in detail the basis and
underlying facts supporting Executive's belief that a Good Reason event has
occurred. Failure to timely provide such written notice to the Company means
that Executive will be deemed to have consented to and irrevocably waived the
potential Good Reason event. If the Company does timely cure or remedy the Good
Reason event, then Executive may either resign his employment without Good
Reason or Executive may continue to remain employed subject to the terms of this
Agreement.

Section 2(c) of the Change in Control Agreement is hereby amended and restated
in its entirety as follows:

In the event of a Change of Control which involves a transaction which
represents an "enterprise value" of the Company (defined below) less than or
equal to $50,000,000 (fifty million dollars) the Company shall pay to Executive
an amount equal to $150,000 (one hundred fifty thousand dollars). The amount of
any such bonus shall be paid in a lump sum payment on the 60th day after
Executive's Termination Date.

In the event of a Change of Control which involves a transaction described in
Section 1(d)(2) or (3) of this Agreement which represents an "enterprise value"
of the Company (defined below) over $50,000,000 (fifty million dollars), the
Company shall pay to Executive an amount equal to $300,000 (three hundred
thousand. The amount of any such bonus shall be paid in a lump sum payment on
the 60th day after Executive's Termination Date.

For purposes of the above, the "enterprise value" of a transaction shall mean
(1) the total consideration paid to Company shareholders by the acquiring party
or parties, (2) plus indebtedness for bank debt and similar financial
liabilities of the Company (including, but not limited debt to the Disqualified
Parties) at such closing, (3) minus cash and cash equivalents at such closing,
as such enterprise value is determined by the Board as of the transaction
closing in good faith. The parties intend that the above determination of
enterprise value be made immediately before the transaction closing by the Board
as constituted prior to closing to the extent practicable. The Board shall
determine the "enterprise value" of an event described in Section 1(d)(1) based
on its good faith review of the facts and circumstances surrounding acquisition
of the securities referenced in such section as soon as reasonably practicable
after it becomes aware of the event.

Any dispute between the parties must be resolved pursuant to the claims
procedures and other processes articulated in the Company's Change of Control
Severance Plan ("Plan"). This Amendment Agreement is governed by ERISA and, to
the extent applicable, the laws of the State of California, without reference to
the conflict of law provisions thereof.

All provisions of this Amendment Agreement are subject to and governed by the
terms of the Plan. No provision of this Amendment Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Amendment Agreement to be performed by such
other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The Plan, the Change
in Control Agreement and this Amendment Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Amendment Agreement.

Except as expressly modified herein, all other terms and conditions of the
Change in Control Agreement are hereby ratified and confirmed and shall remain
in full force and effect.

This Amendment Agreement may be executed in multiple counterparts and may be
delivered via facsimile, electronic mail in portable document format or other
means intended to preserve the original graphical content of a signature. Any
such counterpart shall constitute an original signature and all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF

, the Parties hereto have executed this Amendment Agreement and made it
effective as of the date and year first written above.



SPY INC.

EXECUTIVE



 

By: /s/ Michael D. Angel



 

/s/ Michael Marckx

Name: Michael D. Angel

Michael Marckx

Its: Chief Financial Officer, Secretary and

Treasurer

     

